309 S.W.3d 872 (2010)
STATE of Missouri, Respondent,
v.
Alcee FOREMAN, III, Appellant.
No. ED 93733.
Missouri Court of Appeals, Eastern District, Division Two.
May 11, 2010.
Lisa M. Stroup, St. Louis, MO, for Appellant.
Christopher A. Koster, Attorney General, Shaun J. Mackelprang, Asst. Attorney General, Jefferson City, MO, for Respondent.
*873 Before SHERRI B. SULLIVAN, P.J. and ROBERT G. DOWD, JR. and PATRICIA L. COHEN, JJ.

ORDER
PER CURIAM.
Alcee Foreman, III ("Movant") appeals from the denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant contends the motion court erred in denying his motion without an evidentiary hearing because he asserted facts not refuted by the record that he pleaded guilty involuntarily, unknowingly, and unintelligently (1) due to plea counsel's failure to advise Movant that if he proceeded to trial, he would have the right to testify on his own behalf, even if counsel did not want him to, and (2) due to plea counsel's failure to advise Movant that he would have to follow all of the rules of the treatment program or risk being terminated from the program and having to serve his sentences.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).